Case 1:20-cv-22479-UU Document 26 Entered on FLSD Docket 09/09/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:20-cv-22479-UU
 MEGAN FRASER,
        Plaintiff,
 v.


 ENVIRONMENTAL TRACING, LLC,

        Defendant.


 ____________________________________/
      ORDER ADOPTING MAGISTRATE’S ORDER APPROVING SETTLEMENT
                        AND DISMISSING CASE

        THIS CAUSE is before the Court upon Magistrate Judge O’Sullivan’s Order Approving

 Settlement Agreement and Recommending that the Case be Dismissed with Prejudice, D.E. 25.

        THE COURT has reviewed the pertinent portions of the record and is otherwise fully

 advised in the premises. On August 24, 2020, the Honorable John J. O’Sullivan, Chief United

 States Magistrate Judge, issued an order following the settlement conference in this case, which:

 (1) approved the parties’ settlement agreement, including attorney’s fees and costs, under the Fair

 Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), pursuant to Lynn Food Stores v. United

 States, 679 F.2d 1350, 1352-1353 (11th Cir. 1982); and (2) recommended that the undersigned

 dismiss this case with prejudice, while retaining jurisdiction until October 21, 2020, to enforce the

 terms of the settlement. D.E. 25.

        The Court has made a review of the entire file and record herein and agrees with Chief

 Magistrate Judge O’Sullivan’s recommendation. Accordingly, it is




                                                  1
Case 1:20-cv-22479-UU Document 26 Entered on FLSD Docket 09/09/2020 Page 2 of 2



         ORDERED AND ADJUDGED that the Report and Recommendation, D.E. 25, is

 RATIFIED, AFFIRMED and ADOPTED. It is further

         ORDERED AND ADJUDGED that this case is HEREBY DISMISSED WITH

 PREJUDICE. The Court shall retain jurisdiction until October 21, 2020 to enforce the terms of

 the settlement. It is further

         ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings are CANCELLED and all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this _8th_ day of September,

 2020.


                                                   _______________________________
                                                   URSULA UNGARO
                                                   UNITED STATES DISTRICT JUDGE
 cc: Counsel of Record




                                              2
